DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II claims 10-20 in the reply filed on November 16, 2021 is acknowledged.
	In the reply filed on November 16, 2021, claims 1-9 were canceled and new claims 21-29 have been added. Claims 10-29 are pending.

Allowable Subject Matter
Claims 10-12, 14-23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 10 and 21, the prior art on record does not teach or fairly suggest the combination of the limitations: “sending, from the payment terminal and to a payment server, a first state of the payment terminal while the payment terminal is in a first mode; obtaining, by the payment terminal and from the payment server, an indication that the payment terminal is secure; sending, from the payment terminal and to a payment reader, a second state of the payment terminal while the payment terminal is in a second mode; obtaining, by the payment terminal and from the payment reader, another indication that the payment terminal is secure; and switching between the first mode and the second mode based on a type or level of network connection.” Claims 11, 12, 14-20, 22, 23, 25-29 depend on claims 10 and 21 respectively and are allowed with the same rationale thereto. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Caitlin Dudley, Reg. No. 75,499 on January 26, 2022.
The application has been amended as follows:
In the claims:

10. (Currently Amended) A computer-implemented method for determining whether a payment terminal is secure, the method comprising:
sending, from the payment terminal and to a payment server, a first state of the payment terminal while the payment terminal is in a first mode;
obtaining, by the payment terminal and from the payment server, an indication that the payment terminal is secure;
sending, from the payment terminal and to a payment reader, a second state of the payment terminal while the payment terminal is in a second mode; [and]
obtaining, by the payment terminal and from the payment reader, another indication that the payment terminal is secure; and
switching between the first mode and the second mode based on a type or level of network connection.

13. (Canceled).

21. (Currently Amended) A system for determining whether a payment terminal is secure, the system comprising:
one or more processors; and
non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
sending, from the payment terminal and to a payment server, a first state of the payment terminal while the payment terminal is in a first mode;
obtaining, by the payment terminal and from the payment server, an indication that the payment terminal is secure;
sending, from the payment terminal and to a payment reader, a second state of the payment terminal while the payment terminal is in a second mode; [and]
obtaining, by the payment terminal and from the payment reader, another indication that the payment terminal is secure; and
switching between the first mode and the second mode based on a type or level of network connection.

24. (Canceled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/               Primary Examiner, Art Unit 2435